Title: To Thomas Jefferson from Anthony Garvey, 5 June 1785
From: Garvey, Anthony
To: Jefferson, Thomas



Sir
Rouen the 5 June 1785.

I received your Excellency’s letter of the 2d. Inst. I shall take care of the Effects that you have addressed to me, and forward them agreable to orders on board the first vessel that sails for London after their reception, except the Cases of Wine, which I shall keep here for Mr. Adams’ further orders; the one containing Madeira and Frontignac shall be sent. Be so good as to let me know how many Cases of Wine there are, and what particular mark or numbers the one containing Madeira and Frontignac bears, that no mistake may happen. If you cannot give me these informations I shall have them opened here, this in order to prevent mistakes.
I shall be always happy to be favored with your and Friends Commands in this City, and request you will imploy me on every occasion that I can be of use; being with the greatest respect & truth Your Excellency’s most Hume. & obedient Servant,

Anthy. Garvey

